DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1 and 15 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
Claims 1-20 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of a mathematical relationship or formula (i.e. the collection of data and the processing of the data). The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 15 suffers from similar issues as claim 1. Claim 15 alludes to control (“predictively control”) but does not positively recite any other function beyond data gathering and communicating. Thus, claim 15 does not appear to operate in a manner to improve, change, or correct the system or operation. 
Claims 2-6, 10, 14, and 16-20 appear to come close to reciting patent eligible subject matter. However, these claims merely recite what the processor is “configured 
Claim 9 appears close, however, any communication is only “enabled” and not actually used. 
Claim 13 appears close, however, it is not clear if any actual control step is taken or just possible.
The remaining dependent claims when analyzed as a whole appear not to be adding anymore steps that would make these claims patent eligible.
It is suggested that language be added which more explicitly define what is done with the gathered and communicated data. It appears that just gathering and communicating data of what could or should take place is not the same as actually controlling the system (or a system component) itself based on the gathered, updated, and communicated information. It appears that just generating and communicating information is not enough to provide a practical application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15, line 6, recites “predictively control the well system based on the profile”. This recitation is indefinite because the exact meaning cannot be determined. It is not clear what it means to “predictively” control something.
Claim 17 recites first and second usage types. This recitation is indefinite as the meaning of a usage type is unclear and therefore preventing ascertaining of the metes and bounds of the claim. 
Claim 18 recites profiling a health of a well pump. This recitation is indefinite as it is not understood what is meant by “profiling a health of a well pump”.
It should be noted that no art rejection has been made regarding claim 6 as it appears that the subject matter of claim 6 may be allowable. However, such cannot be determined until the indefiniteness is resolved. 
It should be noted that no art rejection has been made regarding claims 18-20. However, claims 18-20 should not be viewed as being allowable. The indefiniteness prevents any meaningful search for the limitations of claims 18-20 until the 112 rejection is overcome.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 20160342161).
Regarding claims 1 and 15: Allen discloses a controller 96 for a well system comprising a processor (Figs. 1-6; [0005], [0014], [0023], [0025], [0026], [0028], [0029]). Allen discloses a component interface for operatively coupling the processor to one or more components of the well system and that the one or more components include at least a well pump and a well tank ([0022], [0023], [0026]). Allen discloses a computer-readable storage medium storing an operational configuration, operational data, and computer-executable instructions ([0026]). Allen discloses that computer-executable instructions, when executed by the processor, configure the processor to collect pressure readings associated with a water pressure in the well system, determine a rate of change of the pressure based on the pressure readings, and control operation of the well pump in accordance with the rate of change of the pressure ([0025], [0026], 0028]).  
Allen discloses a non-transitory, computer-readable medium having stored thereon computer- executable instructions for a well management system, the computer-executable instructions, when executed by a processor, configure the processor to acquire operational data of a well system, profile the well system based on 
Regarding claim 9: Allen discloses a communication interface for enabling communication with at least one of a management system or a client device via a communication network ([0022]). 
Regarding claim 11: Allen discloses a temperature sensor to measure a water temperature in the well system ([0020], [0029]). 
Regarding claim 16: Allen discloses that the operational data includes water usage data and the instructions further configure the processor to learn a schedule of water usage and preemptively activate a well pump according to the schedule (see above; Figs. 1-6; [0005], [0014], [0021]-[0025], [0026], [0028], [0029] - the examiner finds that the recited “schedule” can be interpreted as the gathering of data and determining if the pumps need to run to maintain a desired level). 
Regarding claim 17: Allen discloses that the instructions further configure the processor to control the well system based on usage type, that the well system is controlled for constant pressure for a first usage type, and is controlled according to a pressure range for a second usage type (see above; Figs. 1-6; [0005], [0014], [0021]-[0025], [0026], [0028], [0029] - the examiner finds that the recited “usage” can be interpreted as the having enough, too much or too little water in the tanks and therefore requiring the pumps to run or not run).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) in view of Jeong (WO 0161429).
Allen discloses the invention substantially as claimed and as discussed above.
Regarding claim 2: As discussed above, Allen teaches the use of pressure sensors and their interaction with a controller and processor (Figs. 1-6; [0005], [0014], [0018], [0019], [0023], [0025], [0026], [0028], [0029]). Allen does not explicitly disclose that the processor is further configured to activate the well pump when the rate of change of the pressure exceeds a predetermined threshold. Jeong discloses that the processor is further configured to activate the well pump when the rate of change of the pressure exceeds a predetermined threshold (page 21, line 20-page 22, line 6). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen so that the processor is further configured to activate the well pump when the rate of change of the pressure exceeds a predetermined threshold, as taught by Jeong, so as to extend the life of the pumping unit, more effectively controlling fluid levels, and increase the system durability. 
 the processor is further configured to deactivate the well pump when a cut-out pressure is detected (Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 4: Allen, as modified by Jeong, discloses that the processor is further configured to operate the well pump according to a cut-in pressure and a cut-out pressure when the rate of change of the pressure is below a predetermined threshold (Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 5: Allen, as modified by Jeong, discloses that the well system further includes an electronic valve operable via a signal (Allen - [0007], [0023], [0024], [0026] - Allen discloses that the valves are controlled and operated by signals from the master controller; thus the examiner finds that these valves are electronic). Allen, as modified by Jeong, discloses that the processor is further configured to open the valve is response to the rate of change of the pressure exceeds a predetermined threshold and decrease an opening of the valve as the rate of change of the pressure decreases (Allen - [0007]; Jeong - page 21, line 20-page 22, line 6). 
Regarding claim 7: Allen, as modified by Jeong, illustrate their teaching with schematic representations and thus do not illustrate specific structure. Thus, Allen, as modified by Jeong, does not explicitly disclose a housing that contains the processor, the communication interface, and the component interface. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong, so as to have a housing that contains the processor, the communication interface, and the component interface. As Allen and Jeong at least allude that equipment is in housings 
Regarding claim 8: Allen, as modified by Jeong, illustrate there teaching with schematic representations and thus do not illustrate specific structure. Thus, Allen, as modified by Jeong, does not explicitly disclose that the housing is configured for installation on the well tank. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen, as modified by Jeong, so as to have a housing configured for installation on the well tank. As Allen and Jeong at least allude that equipment is in housings (see generally the Figs. of Allen and Jeong and element 200 of Jeong above a well) and as protecting equipment components is notoriously well-known in all equipment arts, it would have been within routine skill to have placed the protective housing and components as desired to provide environmental protection and thus operational integrity. Such a configuration would have been predictable with a reasonable expectation of success and with no unexpected results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) in view of Tharp (US 20160200608).
Allen discloses the invention substantially as claimed and as discussed above.
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161), alone.
Allen discloses the invention substantially as claimed and as discussed above.
Regarding claim 12: Allen does not explicitly disclose that the processor is further configured to acquire temperature readings linked with pressure readings to enable improved volume determinations. However, Allen teaches measuring pressure,  temperature, volumes, as well as processing gathered data ([0018], [0019], ([0020], [0022], [0023], [0025], [0026], [0029]). At the time the invention was made, it would have .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160342161) in view of Lai et al. (US 20120004778).
Allen discloses the invention substantially as claimed and as discussed above.
Regarding claim 13: Allen does not explicitly disclose that the processor is further configured to monitor the water temperature in the well system, detect when the water temperature is approaching freezing, and at least one of issue a notification to a homeowner or activate a freezing protection mode and control the well system to reduce a risk of freezing. Lai discloses that the processor is further configured to monitor the water temperature in the well system, detect when the water temperature is approaching freezing, and at least one of issue a notification to a homeowner or activate a freezing protection mode and control the well system to reduce a risk of freezing (Figs. 1-6; [0022]; [0042]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Allen so that the processor is configured to monitor the water temperature in the well system, detect when the water temperature is approaching 
Allowable Subject Matter
Claim 14 appears to contain allowable subject matter. However, the subject matter of claim 14 is still rejected as not reciting patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/22/2021